Title: To Benjamin Franklin from Noble Wimberly Jones, 24 December 1768
From: Jones, Noble Wimberly
To: Franklin, Benjamin


Sir
Savannah in Georgia Decr: 24 1768
By direction of the Commons House of Assembly of this Province, I herewith transmit you their Address to our Most Gracious Sovereign, which I on their behalf desire you will please to have presented, as soon after the receipt, as possibly May be, the manner of presenting, whether in person or otherways is left to you.
I also enclose you the Resolution of the House Authorizing me to transmit the same. The House entirely confiding in Your Approved Zeal for the Welfare, and preservation of the Rights and Liberties of America, make not the least doubt of your concurring with the Agents of the other Colonies in endeavours to obtain a Repeal of those Acts of the Parliament of Great Britain, so Greivous to His Majesty’s Loyal Subjects of this Continent, and destructive of that harmony which ought to, and they earnestly wish may subsist between our Mother Country and its Colonies.
A Restoration of which we doubt not You and they will earnestly warmly and as much as posible promote. I am very respectfully Sir, Your Most Obedient Servant
N. W. Jones

You’l observe Sir by omition of the Clerk the Resolution enclosed appears only as of the Committee for want of his inserting the agreement of the House to it and which I did not take notice of till just closing my Letter but another I sent by former opportunity is right.

 
  Endorsed: Speaker’s Letter  Dec. 24, 1770  Georgia